[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON OBJECTION TO FINDING OF FACT
In this lawsuit the plaintiff Holly White sues for repayment of $7500 lent to the defendant Timothy Proctor. The defendant filed a special defense alleging that the money was a gift. He also filed a counterclaim alleging that he was owed $8516.09 by the plaintiff for expenses he had paid on her behalf. CT Page 9329
The matter was referred for resolution by fact-finding, pursuant to Conn. P. B. § 23-52. The fact finder heard evidence from both parties on the allegations in the plaintiff's complaint and the defendant's special defense and counterclaim. The fact finder thereafter filed a report, setting forth in detail his finding of facts based on the evidence. In what was largely a credibility contest, the fact finder resolved most issues in the plaintiff's favor and recommended judgment for the plaintiff in the amount of $7500.
The defendant has filed an objection to the finding of facts. The defendant's objection states that "said finding was not properly reached on the subordinate facts and law, including but not limited to the fact that the Defendant never through testimony represented repayment to the Plaintiff, and the Fact Finder erred in evidentiary rulings." The defendant's objection notes that oral argument is requested. The finding of fact was placed on the short calendar of July 6, 1999, for the court's consideration. Neither side claimed the matter for argument.
Conn. Prac. Book § 23-58 authorizes the judicial authority to take action after "review of the finding of fact and hearing on any objections thereto. . . ." The court has fully reviewed the finding of fact and the objection. The objection contains only the conclusion of the defendant as to how the finder of fact erred. He has provided no specific instance of any error in ruling on the evidence or any conclusion that was not supported by the evidence. The one item cited in particular by the defendant — that the defendant had not testified regarding repayment to the plaintiff — does not appear from the finding to have been material to the finding.
Therefore, pursuant to Conn. Gen. Stat. § 23-58, this court overrules the objection and renders judgment in accordance with the finding of facts.
Patty Jenkins Pittman, Judge